09-3913-cv
         Esther Sadowsky Testamentary Trust v. Syron


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 4th day of March, two thousand eleven.
 5
 6       PRESENT: WILFRED FEINBERG,
 7                BARRINGTON D. PARKER,
 8                RICHARD C. WESLEY,
 9                         Circuit Judges.
10
11       ESTHER SADOWSKY TESTAMENTARY TRUST, DERIVATIVELY ON BEHALF
12       OF FEDERAL HOME LOAN MORTGAGE CORPORATION,
13                         Plaintiff,
14                -v.-
15
16       FEDERAL HOUSING FINANCE AGENCY,
17                         Plaintiff-Appellee,
18                -v.-                                                      09-3913-cv
19
20       R.S. BASSMAN,
21                                     Movant-Appellant,
22
23       RICHARD F. SYRON, ANTHONY PISZEL, EUGENE McQUADE, MARTIN
24       BAUMANN, BARBARA T. ALEXANDER, GEOFFREY T. BOISI, MICHELLE
25       ENGLER, RICHARD KARL GOELTZ, SHAUN F. O’MALLEY, THOMAS S.
26       JOHNSON, STEPHEN A. ROSS, WILLIAM M. LEWIS JR., NICHOLAS P.
27       RETSINAS, ROBERT R. GLAUBER,
28                         Defendants,
29
30       FEDERAL HOME LOAN MORTGAGE CORPORATION,
31                         Nominal Defendant.*
32


                *
                The Clerk of the Court is directed to amend the official caption in
         accordance with this Order.
 1   FOR APPELLANT:     JONATHAN W. CUNEO (Matthew E. Miller, on
 2                      the brief), Cuneo Gilbert & LaDuca LLP,
 3                      Washington, DC (Steven E. Fineman &
 4                      Daniel P. Chiplock, Lieff, Cabraser,
 5                      Heimann & Bernstein LLP, New York, NY;
 6                      Richard D. Greenfield, Greenfield &
 7                      Goodman LLC, New York, NY, on the brief).
 8   FOR APPELLEE:      HOWARD N. CAYNE (David B. Bergman & Ian
 9                      S. Hoffman, on the brief), Arnold &
10                      Porter LLP, Washington, DC (Stephen E.
11                      Hart, Federal Housing Finance Agency,
12                      Washington, DC, on the brief).
13
14        Appeal from the United States District Court for the
15   Southern District of New York (Jones, J.).
16
17       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

18   AND DECREED that the order of the district court denying

19   Appellant’s motion to intervene be AFFIRMED, and that the

20   appeal from the order of substitution be DISMISSED for lack

21   of standing.

22       R.S. Bassman (“Appellant”) appeals from two orders of

23   the United States District Court for the Southern District

24   of New York (Jones, J.) dated May 6, 2009.   The first order

25   denied his motion to intervene or appear as amicus curiae;

26   the second substituted the Federal Housing Finance Agency as

27   plaintiff in the action below in place of the Esther

28   Sadowsky Testamentary Trust, which originally brought that

29   action.   We assume the parties’ familiarity with the

30   underlying facts, the procedural history, and the issues

31   presented for review.


                                   2
1        First, as regards the motion to intervene, our review

2    of the denial of such motions is well-established and highly

3    deferential.   “We review the denial of a motion to intervene

4    . . . for abuse of discretion.”    DSI Assocs. LLC v. United

5    States, 496 F.3d 175, 182-83 (2d Cir. 2007).    “When a

6    district court denies permissive intervention, our review is

7    particularly deferential.    A denial of permissive

8    intervention has virtually never been reversed.”      AT&T Corp.

9    v. Sprint Corp., 407 F.3d 560, 561 (2d Cir. 2005) (quotation

10   marks, internal citations and alteration omitted).     In

11   keeping with this standard, we have no cause to overturn

12   Judge Jones’s well-reasoned order denying Appellant’s

13   motion.

14       Second, as regards the appeal from the order of

15   substitution, because the district court did not abuse its

16   discretion in denying Appellant’s motion to intervene, he

17   lacks standing to appeal any other order of the district

18   court.    See Farmland Dairies v. Comm’r of N.Y. State Dep’t

19   of Agric. & Mkts., 847 F.2d 1038, 1045 (2d Cir. 1998)

20   (“[S]ince we accordingly affirm the order denying

21   intervention, Appellants have no standing to appeal any

22   other order entered by the district court, and their appeals

23   from those orders must be dismissed.”).


                                    3
1       For the foregoing reasons, the order of the district

2   court denying Appellant’s motion to intervene is hereby

3   AFFIRMED.   The appeal from the district court’s order of

4   substitution is DISMISSED for lack of standing.

5
6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe, Clerk
8
9




                                  4